Exhibit 10.33

EXHIBIT A

 

LOGO [g287129g88t27.jpg]

CALPIAN, INC.

COMMON STOCK SUBSCRIPTION AGREEMENT

Restricted Common Stock at $1.50 per Share

 

Participant’s Initials   

 

Annex B-1

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

COMMON STOCK SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement” or “Subscription”) is made as of the
last date set forth on the signature page hereof between Calpian, Inc., a Texas
corporation (the “Company”), and the undersigned (the “Participant”).

W I T N E S S E T H:

WHEREAS, the Company is conducting a private offering (the “Offering”) for sale
of the shares of its common stock (the “Offered Shares”) to persons who qualify
as “accredited investors”, as such term is defined in Rule 501(a) of Regulation
D of the Securities Act of 1933, as amended (the “Securities Act”). The Company
is offering up to 2,666,667 shares (the “Offered Shares”) of its common stock,
$0.001 par value per share (the “Common Stock”), on a “best efforts” basis with
no prescribed minimum for up to a maximum of $4,000,000, with an option
exercisable by the Company in its sole discretion to offer up to an additional
666,667 Offered Shares for up to an additional $1,000,000, through its Placement
Agents, Colorado Financial Service Corporation, and such other placement agents
as the Company may designate, also on a “best efforts” basis with no prescribed
minimum, for an aggregate maximum Offering total of up to $5,000,000. See
“Summary of the Offering” in the Confidential Placement Memorandum to which this
Agreement is attached as Exhibit A (such memorandum, together with all
amendments thereof and supplements and exhibits thereto, the “Memorandum”);

WHEREAS, the price of the Offered Shares will be One Dollar and Fifty Cents
($1.50) per Offered Share;

WHEREAS, the Offering shall continue until the earlier to occur of (i) the sale
of all of the Offered Shares; or (ii) March 31, 2013 (the “Offering Period”);
provided, however, that the Company may extend the Offering for an additional
one hundred twenty (120) days thereafter in its sole discretion;

WHEREAS, the minimum subscription is for US$50,000 (the “Minimum Subscription”),
although the Company reserves the right to accept subscriptions for less than
US$50,000;

WHEREAS, the Company may conduct one or more subsequent closings at any time
following receipt of the initial subscription, and/or extend the Closing Date by
an additional 120 days, at the Company’s discretion. The Company may accept or
reject subscriptions in its discretion for any reason; and

WHEREAS, the Participant desires to purchase that number of Offered Shares set
forth on the signature page hereof on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

1. Subscription:

(a) The undersigned Participant hereby irrevocably subscribes for and agrees to
purchase from the Company such number of Offered Shares of restricted Common
Stock of the Company at a purchase price per Offered Share equal to $1.50 (the
“Offering Price”), in accordance with the terms and conditions of this Agreement
and the Memorandum.

(b) Before this Subscription is considered, the Participant must complete,
execute and deliver to the Company the following:

 

Participant’s Initials   

 

Annex B-2

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

(i) This Common Stock Subscription Agreement and Lock-up Agreement;

(ii) The Certificate of Accredited Investor Status, attached hereto as Annex A;
and

(iii) The Participant’s check in the amount of $                 in exchange for
                 Offered Shares purchased, or wire transfer sent according to
the Company’s instructions set forth hereto in Annex B.

(c) This Subscription is irrevocable by the Participant.

(d) This Subscription is not transferable or assignable by the Participant.

(e) This Subscription may be rejected in whole or in part by the Company in its
sole discretion. In the event this Subscription is rejected by the Company, all
funds and documents tendered by the Participant shall be returned.

(f) The Company’s placement agents, Colorado Financial Service Corporation
(“Colorado”), and/or other advisors, placement agents, broker dealers and/or
finders (collectively the “Placement Agents”) shall receive (x) an aggregate
advisory fee equal to 8.0% of the proceeds raised in this Offering from
investors introduced to the Company by Placement Agents, (y) an unallocated
expense reimbursement of 2.0% of the proceeds raised in this Offering from
investors introduced to the Company by Placement Agents, and (z) warrants equal
to 10% of the number and type of shares sold in this Offering from investors
introduced to the Company by Placement Agents, exercisable at the Offering
Price. The Company has also agreed to indemnify the Placement Agents against
certain civil liabilities, including liabilities under the Securities Act. The
Placement Agents have agreed to offer the Offered Shares on a “best efforts”
basis. Laird Q. Cagan, a director and stockholder of the Company, serves as a
registered representative and Managing Director of Colorado and shall be
entitled to a portion of any fees paid and warrants issued to Colorado by the
Company in connection with this Offering.

(g) This Offering, as defined in the Memorandum, is scheduled to remain open
until the earlier to occur of (i) the sale of all of the Offered Shares; or
(ii) March 31, 2012 (the “Closing Date”); provided, however, that the Company,
at its sole election, may extend this Offering up to an additional one hundred
twenty (120) days. The target Offering is for up to 2,666,667 shares of common
stock for an aggregate raise of $4,000,000, and the Company, at its option, may
offer up to an additional 666,667 shares of common stock for a total maximum
aggregate raise of $5,000,000. The minimum subscription is for $50,000 (the
“Minimum Subscription”), although the Company reserves the right to accept
subscriptions for less than the Minimum Subscription. The Company may elect to
have multiple closings of this Offering.

(h) Participant hereby agrees not to, and will cause its affiliates not to,
enter into any “put equivalent position” as such term is defined in Rule 16a-1
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
short sale position with respect to the Company’s securities.

(i) The purchase price is payable by check to the Company’s address set forth in
Section 5 or via a wire transfer instructions set forth in Annex B annexed
hereto.

2. Representations by Participant. In consideration of the Company’s acceptance
of the Subscription, Participant makes the following representations and
warranties to the Company and to its principals, jointly and severally, which
warranties and representations shall survive any acceptance of the Subscription
by the Company:

 

Participant’s Initials   

 

Annex B-3

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

(a) Prior to the time of purchase of any Offered Shares, Participant received a
copy of the Memorandum. Participant has carefully reviewed this Agreement, the
Memorandum, including all exhibits thereto, all reports, schedules, forms
statements and other documents required to be filed thereunder and the Company’s
filings with the Securities and Exchange Commission (the foregoing materials,
together with the Agreement and the Memorandum, and any documents which may have
been made available upon request as reflected therein, collectively referred to
as the “Public Information”). Participant has had the opportunity to ask
questions and receive any additional information from persons acting on behalf
of the Company to verify Participant’s understanding of the terms thereof and of
the Company’s business and status thereof. Participant acknowledges that no
officer, director, broker-dealer, placement agent, finder or other person
affiliated with the Company has given Participant any information or made any
representations, oral or written, other than as provided in the Memorandum and
the Public Information, on which Participant has relied upon in deciding to
invest in the Offered Shares, including without limitation, any information with
respect to future operations of the Company or the economic returns which may
accrue as a result of the purchase of the Offered Shares.

(b) Participant acknowledges that Participant has not seen, received, been
presented with, or been solicited by any leaflet, public promotional meeting,
newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Offered Shares.

(c) The Offered Shares are being purchased for Participant’s own account for
long-term investment and not with a view to immediately re-sell the Offered
Shares. No other person or entity will have any direct or indirect beneficial
interest in, or right to, the Offered Shares. Participant or its agents or
investment advisors have such knowledge and experience in financial and business
matters that will enable Participant to utilize the information made available
to it in connection with the purchase of the Offered Shares to evaluate the
merits and risks thereof and to make an informed investment decision.

(d) Participant hereby acknowledges that the Offering has not been reviewed by
the United States Securities and Exchange Commission (the “SEC”) nor any state
regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D. Participant acknowledges that the Offered Shares have not been
registered under the Securities Act or qualified under the under the securities
laws of any state or other jurisdiction or any other regulatory authority, or
any other applicable blue sky laws, in reliance, in part, on Participant’s
representations, warranties and agreements made herein.

(e) Participant represents, warrants and agrees that the Company and the
officers of the Company (the “Company’s Officers”) are under no obligation to
register or qualify the Offered Shares under the Securities Act or under any
state securities law, or to assist the undersigned in complying with any
exemption from registration and qualification.

(f) Participant represents that Participant meets the criteria for participation
because: (i) Participant has a preexisting personal or business relationship
with the Company or one or more of its partners, officers, directors or
controlling persons; or (ii) by reason of Participant’s business or financial
experience, or by reason of the business or financial experience of its
financial advisors who are unaffiliated with, and are not compensated, directly
or indirectly, by the Company or any affiliate or selling agent of the Company,
Participant is capable of evaluating the risk and merits of an investment in the
Offered Shares and of protecting its own interests.

(g) Participant represents that Participant is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act as indicated by
the Participant’s responses to the questions contained in the Certificate of
Accredited Investor Status attached hereto as Annex A, and that the Participant
is able to bear the economic risk of an investment in the Offered Shares.

 

Participant’s Initials   

 

Annex B-4

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

(h) Participant understands that the Company will review this Agreement and is
hereby given authority by the Participant to call Participant’s bank or place of
employment or otherwise review the financial standing of the Participant; and it
is further agreed that the Company, at its sole discretion, reserves the
unrestricted right, without further documentation or agreement on the part of
the Participant, to reject or limit any subscription, to accept subscriptions
for fractional Offered Shares and to close the Offering to the Participant at
any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Offered Shares.

(i) Participant understands that the Offered Shares are illiquid, and until
registered with the SEC, or an exemption from registration becomes available,
cannot be readily sold as there will not be a public market for them, and that
Participant may not be able to sell or dispose of the Offered Shares, or to
utilize the Offered Shares as collateral for a loan. Participant must not
purchase the Offered Shares unless Participant has liquid assets sufficient to
assure Participant that such purchase will cause it no undue financial
difficulties, and that Participant can still provide for current and possible
personal contingencies, and that the commitment herein for the Offered Shares,
combined with other investments of Participant, is reasonable in relation to its
net worth.

(j) Participant understands that the right to transfer the Offered Shares will
be restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state securities laws
(including investment suitability standards), that the Company will not consent
to a transfer of the Offered Shares unless the transferee represents that such
transferee meets the financial suitability standards required of an initial
participant, and that the Company has the right, in its absolute discretion, to
refuse to consent to such transfer.

(k) Participant has been advised to consult with its own attorney or attorneys
regarding all legal matters concerning an investment in the Company and the tax
consequences of purchasing the Offered Shares, and have done so, to the extent
Participant considers necessary.

(l) Participant acknowledges that the tax consequences of investing in the
Company will depend on particular circumstances, and neither the Company, the
Company’s Officers, any other investors, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Participant of an investment in the Company. Participant will
look solely to and rely upon its own advisers with respect to the tax
consequences of this investment.

(m) Participant acknowledges that some of the information in the Memorandum
constitutes “material non-public information” within the meaning of Rule 10b-5
of the Exchange Act. Participant acknowledges and agrees that Participant is
prohibited from any buying or selling of the Company’s securities on the basis
of this material non-public information until after the information either
becomes publicly available by the Company (such as in a Report on Form 8-K or in
the Company’s Form 10-K or Form 10-Q) or ceases to be material, and in no event
for at least thirty (30) days from the date hereof. Participant acknowledges
that it is aware of the restrictions of applicable securities laws, including
Regulation FD and Sections 9 and 10 of the Exchange Act and Rule 10b-5 under the
Exchange Act, relating to the trading in securities of an issuer, including
while in possession of material non public information regarding that issuer.

 

Participant’s Initials   

 

Annex B-5

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

(n) All information which Participant has provided to the Company concerning
Participant, including but not limited to, its financial position and its
knowledge of financial and business matters, is truthful, accurate, correct, and
complete as of the date set forth herein.

(o) Each certificate or instrument representing securities issuable pursuant to
this Agreement will be endorsed with the following legend:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITONS OF A CERTAIN LOCK-UP AGREEMENT BETWEEN THE
CORPORATION AND THE HOLDER OF STOCK OF THE CORPORATION REPRESENTED BY THIS
CERTIFICATE. A COPY OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE CORPORATION.

(p) The Participant hereby represents that the address of the Participant
furnished by Participant on the signature page hereof is the Participant’s
principal residence if Participant is an individual or its principal business
address if it is a corporation or other entity.

(q) The Participant represents that the Participant has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Offered Shares. This Agreement constitutes the legal, valid and
binding obligation of the Participant, enforceable against the Participant in
accordance with its terms.

(r) If the Participant is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.

(s) Participant acknowledges that if he or she is a Registered Representative of
a FINRA member firm, he or she must give such firm the notice required by the
FINRA’s Rules of Fair Practice, receipt of which must be acknowledged by such
firm.

(t) Participant acknowledges that at such time, if ever, as the Offered Shares
are registered with the SEC, sales of the Offered Shares will be subject to
state securities laws.

(u) Participant agrees not to issue any public statement with respect to the
Participant’s investment or proposed investment in the Company or the terms of
any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 

Participant’s Initials   

 

Annex B-6

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

3. Representations and Warranties by the Company. The Company represents and
warrants that:

(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of the Company.

(b) Outstanding Stock. The authorized, issued and outstanding capital stock of
the Company prior to the commencement of the Offering is as set forth in the
Public Reports (as defined in the Memorandum) and all issued and outstanding
shares of the Company are validly issued, fully paid and nonassessable. Except
as set forth in the Public Information, there are no outstanding options,
warrants, agreements, convertible securities, preemptive rights or other rights
to subscribe for or to purchase any shares of capital stock of the Company.
Except as set forth in the Public Information and as otherwise required by law,
there are no restrictions upon the voting or transfer of any of the shares of
capital stock of the Company pursuant to the Company’s Certificate of Formation
(the “Certificate of Formation”), By-laws or other governing documents or any
agreement or other instruments to which the Company is a party or by which the
Company is bound.

(c) Authority; Enforceability. This Subscription Agreement has been duly
authorized, executed, and delivered by the Company and is a valid and binding
agreement, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium, and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Subscription Agreement and to perform its
obligations hereunder and under all other agreements entered into by the Company
relating hereto.

(d) Consents. No consent, approval, authorization, or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
the Financial Industry Regulatory Authority, the Over the Counter Bulletin Board
(the “OTCQB”), nor the Company’s stockholders is required for execution of this
Subscription, and all other agreements entered into by the Company relating
thereto, including, without limitation, the issuance and sale of the Offered
Shares, and the performance of the Company’s obligations hereunder and under all
such other agreements.

(e) Non-Disclosure. The Company agrees not to disclose the name, addresses or
any other information about the Participant, except as required by law;
provided, that the Company may use the name of the Participant for any offering
or in any registration statement filed by the Company, if any, in which the
Offered Shares purchased by Participant are included.

4. Agreement to Indemnify Company. Participant hereby agrees to indemnify and
hold harmless the Company, its principals, the Company’s officers, directors
attorneys, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns, from any and all
liabilities, damages, costs and expenses (including actual attorneys’ fees)
which they may incur: (i) by reason of Participant’s failure to fulfill any of
the terms and conditions of this Subscription; (ii) by reason of Participant’s
breach of any of representations, warranties or agreements contained in this
Subscription, the Certificate of Accredited Investor Status, or any other
document attached to the Memorandum or furnished to any of the foregoing in
connection with the purchase of the Offered Shares; (iii) with respect to any
and all claims made by or involving any person, other than Participant
personally, claiming any

 

Participant’s Initials   

 

Annex B-7

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

interest, right, title, power, or authority in respect to the Offered Shares; or
(iv) any sale or distribution of the Offered Shares by the Participant in
violation of the Securities Act or any applicable state securities or “blue sky”
laws. Participant further agrees and acknowledges that these indemnifications
shall survive any sale or transfer, or attempted sale or transfer, of any
portion of the Offered Shares.

5. Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:

 

  (i) if to the Company, to:

Calpian, Inc.

500 North Akard Street, Suite 2850

Dallas, Texas

Attn: Harold Montgomery

Telephone: (214) 758-8600

Facsimile: (214) 758-8602

With a copy to (which shall not constitute notice):

TroyGould PC

1801 Century Park East, Suite 1600

Los Angeles, CA 90067

Attn: Lawrence Schnapp, Esq.

 

  (ii) if to the Participant, to the Participant’s address indicated on the
signature page of this Agreement.

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

6. Subscription Binding on Heirs, etc. This Subscription, upon acceptance by the
Company, shall be binding upon the heirs, executors, administrators, successors
and assigns of the Participant. If the undersigned is more than one person, the
obligations of the undersigned shall be joint and several and the
representations and warranties shall be deemed to be made by and be binding on
each such person and his or her heirs, executors, administrators, successors,
and assigns.

7. Execution Authorized. If this Subscription is executed on behalf of a
corporation, partnership, trust or other entity, the undersigned has been duly
authorized and empowered to legally represent such entity and to execute this
Subscription and all other instruments in connection with the Offered Shares and
the signature of the person is binding upon such entity.

8. Adoption of Terms and Provisions. The Participant hereby adopts, accepts and
agrees to be bound by all the terms and provisions hereof.

9. Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.

 

Participant’s Initials   

 

Annex B-8

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

10. Governing Law. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE
TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO SUCH STATE’S PRINCIPLES
OF CONFLICTS OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE
SOLE FORUM FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT
IS THE COURTS STATE OF CALIFORNIA IN AND FOR THE COUNTY OF LOS ANGELES OR THE
FEDERAL COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE
PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE
TO SAID VENUE.

11. In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

12. The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

13. It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

14. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

15. This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

16. Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.

17. Investor Information: (This must be consistent with the form of ownership
selected below and the information provided in the Certificate of Accredited
Investor Status (Annex A hereto)).

Name (please print):                                          
                                                        

If entity named above, By:                                          
                                                        

Its:                                                             
                                    

Social Security or Taxpayer I.D. Number:
                                         
                                                        

Business Address (including zip code):                                        
                                                         

Business Phone:                                        
                                                         

 

 

Participant’s Initials   

 

Annex B-9

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

Residence Address (including zip code):                                        
                                                             

 

 

Residence Phone:                                        
                                                                         

All communications to be sent to:

                        Business or                         Residence Address

 

Participant’s Initials   

 

Annex B-10

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

Please indicate below the form in which you will hold title to your interest in
the Offered Shares. PLEASE CONSIDER CAREFULLY. ONCE YOUR SUBSCRIPTION IS
ACCEPTED, A CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST
IN THE OFFERED SHARES AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS
SUBSCRIPTION, AND MAY RESULT IN ADDITIONAL COSTS TO YOU. Participants should
seek the advice of their attorneys in deciding in which of the forms they should
take ownership of the interest in the Offered Shares, because different forms of
ownership can have varying gift tax, estate tax, income tax, and other
consequences, depending on the state of the investor’s domicile and his or her
particular personal circumstances.

                INDIVIDUAL OWNERSHIP (one signature required)

                JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN
COMMON (both or all parties must sign)

                COMMUNITY PROPERTY (one signature required if interest held in
one name, i.e., managing spouse; two signatures required if interest held in
both names)

                TENANTS IN COMMON (both or all parties must sign)

                GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)

                LIMITED PARTNERSHIP (fill out all documents in the name of the
LIMITED PARTNERSHIP, by a GENERAL PARTNER authorized to sign)

                LIMITED LIABILITY COMPANY (fill out all documents in the name of
the LIMITED LIABILITY COMPANY, by a member authorized to sign)

                CORPORATION (fill out all documents in the name of the
CORPORATION, by the President or other officer authorized to sign)

                TRUST (fill out all documents in the name of the TRUST, by the
Trustee, and include a copy of the instrument creating the trust and any other
documents necessary to show the investment by the Trustee is authorized. The
date of the trust must appear on the Notarial where indicated.)

 

 

Participant’s Initials

  

 

Annex B-11

  

Wire Transfer Instructions

Calpian, Inc.



--------------------------------------------------------------------------------

Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Offered Shares of the Company, this          day of                         ,
20        .

 

PARTICIPANT   (Signature By:     Its:    

The Company has accepted this subscription this                day of
                , 20        .

 

“COMPANY”

 

CALPIAN, INC.,

a Texas corporation

By:      

Harold Montgomery

President and CEO

Address for notice: Calpian, Inc.

500 North Akard Street, Suite 2850

Dallas, Texas

Attn: Harold Montgomery

 

 

Participant’s Initials

  

 

Annex B-12

  

Wire Transfer Instructions

Calpian, Inc.